Exhibit 10.3

June __, 2015

Mr. David Davidovich

Dear Mr. Davidovich:

Reference is made to the Securities Purchase Agreement (as amended from time to
time, the “Agreement”), dated as of June 24, 2015, between you and Cleveland
BioLabs, Inc., a Delaware corporation (the “Company”). Any capitalized term used
but not defined herein shall have the meaning ascribed to such term in the
Agreement.

1. Agreement to Vote Shares. In accordance with Section 2.2 of the Agreement,
this letter (the “Letter Agreement”) will confirm the undersigned’s
unconditional and irrevocable agreement, at any duly called meeting of the
stockholders of the Company (or any adjournment or postponement thereof) and in
any action by written consent of the stockholders of the Company, that the
undersigned will, if a meeting is held, appear at the meeting, in person or by
proxy, or otherwise cause all of the shares of Common Stock over which the
undersigned has voting control (the “Shares”) to be counted as present thereat
for purposes of establishing a quorum, and shall vote or consent (or cause to be
voted or consented), in person or by proxy all the undersigned’s Shares:

(a) in favor of the adoption of each of the amendments to the Certificate of
Incorporation of the Company (as it may be amended from time to time) to:

(i) provide that any director or the entire Board of Directors may be removed,
with or without cause, by the holders of a majority of the shares then entitled
to vote at an election of directors;

(ii) provide that any holder of 10% or more of the outstanding Common Stock
shall be entitled to call a special meeting of the stockholders; and

(iii) expressly elect that Section 203 of the Delaware General Corporation Law
shall not apply (collectively with (i) and (ii), the “Amendments”); and

(b) against any action or proposal involving the Company that is intended, or
would reasonably be expected, to prevent, impede, interfere with, delay,
postpone or adversely affect the transactions contemplated by the Agreement or
could reasonably be expected to result in any of the Company’s obligations under
the Agreement not being fulfilled.

2. Proxy and Power of Attorney. The undersigned hereby appoints the Purchaser
and any designee of the Purchaser, as the undersigned’s agent, proxy and
attorney-in-fact, with full power of substitution and resubstitution, to vote or
act by written consent with respect to any and all of the undersigned’s Shares
in accordance with the preceding paragraph. The undersigned agrees to take such
further action or execute such other instruments as may be requested and
necessary to effectuate the intent of this proxy. The undersigned affirms that
the irrevocable proxy set forth in this Letter Agreement is given in connection
with, and in consideration of, the execution of the Agreement, and that such
irrevocable proxy is given to the Purchaser by the undersigned to secure the
performance of the undersigned’s duties under the Agreement.



--------------------------------------------------------------------------------

The proxy and power of attorney granted pursuant to this Letter Agreement to the
Purchaser by the undersigned shall (a) be irrevocable, (b) be deemed to be
coupled with an interest sufficient in law to support an irrevocable proxy, and
(c) revoke any and all prior proxies and powers of attorney granted by the
undersigned with respect to the undersigned’s Shares and the undersigned shall
not give any subsequent proxy or power of attorney with respect to the
undersigned’s Shares with respect to the matters addressed hereby or that would
otherwise result in the undersigned being unable to perform the undersigned’s
obligations hereunder. The power of attorney granted by the undersigned herein
is a durable power of attorney and shall survive the undersigned’s dissolution,
bankruptcy, death or incapacity and shall be binding upon the undersigned’s
heirs, personal representatives, successors or assigns.

It is agreed that the Purchaser and any designee of the Purchaser shall use the
irrevocable proxy granted hereby only in accordance with applicable Law. For the
avoidance of doubt, the vote of the Purchaser or any designee of the Purchaser
shall control with respect to the matters addressed hereby in any conflict
between the vote by the Purchaser or any designee of the Purchaser of the Shares
and any other vote by the undersigned or any other Person of the Shares.

3. Termination. This Letter Agreement and the proxy and power of attorney
granted hereunder shall terminate upon the earlier of (each, a “Termination”):

(a) the termination of the Agreement in accordance with its terms

(b) the adoption of the Amendments; and

(c) at such time that that undersigned ceases to be engaged as an officer or
director of the Company.

4. No Agreement as Director or Officer. The Purchaser acknowledges that this
Agreement is entered into by the undersigned in his or her capacity as an owner
of the Shares and that nothing in this letter shall in any way restrict or limit
the undersigned from taking or authorizing any action or inaction in his or her
capacity as a director, officer or other fiduciary of the Company or its
Subsidiaries.

5. Transfers. The undersigned agrees that during the period from and including
the Closing Date through and including the Termination date, except as
contemplated by the terms of this Letter Agreement, it shall not without the
Purchaser’s prior written consent (such consent not to be unreasonably
withheld), (i) sell (including short sales), transfer, tender, assign or
otherwise dispose of (including by gift) (collectively, a “Transfer”) of any or
all of the Shares (other than pursuant to a foreclose on such Shares pursuant to
a bona fide lien or encumbrance on the Shares) unless the recipient of such
shares, as a condition to such Transfer, agrees in writing to be bound by the
terms and conditions of this Letter Agreement; (ii) grant any proxies or powers
of attorney with respect to any or all of the Shares that would permit any
action to be taken with respect to the Shares in contravention of this Letter
Agreement; or (iii) take any action that would have the effect of preventing,
impeding, interfering with or adversely affecting the undersigned’s ability to
perform its obligations under this Letter Agreement. In the event of a stock
dividend or distribution, or any change in the Common Stock by reason of any
stock dividend or distribution, split-up, recapitalization, combination,
conversion, exchange of shares or the like, the term “Shares” shall be deemed to
refer to and include the Shares as well as all such stock dividends and
distributions and any securities into which or for which any or all of the
Shares may be changed or exchanged or which are received in such transaction.



--------------------------------------------------------------------------------

6. Effectiveness. This Letter Agreement shall become effective upon the Closing.

7. Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.

 

By:

 

Name: Number of voting shares over which I have voting control:                 